          Case 1:21-cv-01835-BAH Document 2 Filed 07/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 Kennecott Utah Copper LLC, U.S. Borax Inc.,
 and Rio Tinto Energy America Inc.,
                                                   Case No.
                         Plaintiffs,
 v.

 BNSF Railway Company, CSX
 Transportation, Inc., Norfolk Southern
 Railway Company, and Union Pacific
 Railroad Company,

                         Defendants.


                               CERTIFICATE RULE LCvR 26.1

I, the undersigned, counsel of record for Kennecott Utah Copper LLC, U.S. Borax Inc. and Rio
Tinto Energy America Inc., certify that to the best of my knowledge and belief, the following are
parent companies, subsidiaries or affiliates of Kennecott Utah Copper LLC, U.S. Borax Inc. and
Rio Tinto Energy America Inc., which have any outstanding securities in the hands of the public:


U.S. Borax Inc., Kennecott Utah Copper LLC and Rio Tinto Energy America Inc. are wholly
owned indirect subsidiaries of Rio Tinto plc. Rio Tinto plc is a publicly held corporation. Shining
Prospect Pte. Ltd, a subsidiary of Aluminum Corporation of China, owns more than 10% of Rio
Tinto plc’s stock.


These representations are made in order that judges of this court may determine the need for recusal.


                           [Remainder of page intentionally left blank.]
        Case 1:21-cv-01835-BAH Document 2 Filed 07/09/21 Page 2 of 2




Dated: July 9, 2021              By:   QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP


                                       /s/ Courtney Kasuboski
                                       Courtney Kasuboski
                                       Bar Number: 1643528
                                       1300 I Street NW, Suite 900
                                       Washington, D.C. 20005
                                       Telephone: (202) 538-8000
                                       Facsimile: (212) 538-8100
                                       Email: courtneykasuboski@quinnemanuel.com


                                       Stephen R. Neuwirth
                                       Sami H. Rashid
                                       David B. Adler
                                       51 Madison Avenue, 22nd Floor
                                       New York, New York 10010
                                       Telephone: (212) 849-7000
                                       Facsimile: (212) 849-7100
                                       Email: stephenneuwirth@quinnemanuel.com
                                               samirashid@quinnemanuel.com
                                               davidadler@quinnemanuel.com


                                       Viola Trebicka
                                       865 S. Figueroa St., 10th Floor
                                       Los Angeles, California 90017
                                       Telephone: (213) 443-3000
                                       Facsimile: (213) 443-3100
                                       Email: violatrebicka@quinnemanuel.com

                                       Counsel for Kennecott Utah Copper LLC, U.S.
                                       Borax Inc., and Rio Tinto Energy America Inc.
